Citation Nr: 1442002	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-39 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for syringomyelia.  

2.  Entitlement to service connection for a bilateral foot disability.  

3.  Entitlement to service connection for hypertension, to include as secondary to a bilateral foot disability.  

4.  Entitlement to service connection for a bilateral leg disability, to include numbness.  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from September 1999 to May 2000 with subsequent service in the Reserves through February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

At one time during the pendency of this appeal, the Veteran was represented by a Veteran's service organization.  In a February 2012 written statement, however, that organization withdrew their power of attorney.  

The Veteran also appealed VA's denial of service connection for disabilities of the right shoulder and right thumb in May 2008.  Service connection for those disabilities, however, was subsequently granted in an August 2009 rating decision.  Because the appellant was awarded service connection for these disabilities, those issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In March 2012, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  

In June 2012, this matter was remanded for additional development, to include medical and personnel records for the Veteran for her claimed period of reserve service, from the U.S. Army Human Resources Command and from the 349th Regiment, 87th Division, located at Camp Shelby, Mississippi.  A negative reply was received from Camp Shelby and service personnel records were received from the U.S. Army Human Resources Command.  In addition, the Veteran submitted additional service and medical records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was remanded in June 2012 in part in order to obtain service treatment records from the Veteran's period of Reserve service from May 2000 to February 2006.  Service personnel records were obtained and the Veteran submitted service treatment records that were in her possession; however, the U.S. Army Human Resources Command did not respond with medical records from this period.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, the Board notes that the Veteran testified before the Board that her syringomyelia was first manifest in 2002 and resulted in surgery in 2007.  She also indicated that her claimed leg, foot disabilities, and her hypertension, had onset after and possibly as a result of her syringomyelia and surgery.  In this case, although the claims file contains service personnel records from the Veteran's Reserve service, these records do not set out the Veteran's periods of ACDUTRA/INACDUTRA.  As such, a determination of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) during her Reserve service should be made to see if the claimed disabilities were the result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA, or an injury incurred or aggravated in the line of duty during the period of INACDUTRA.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6 (a), (d).

Upon remand, updated medical records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate entity and request that they verify the Veteran's periods of ACDUTRA/INACDUTRA from May 2000 to February 2006. 

2.  Take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated her since service for her claimed disabilities.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.
 
3. Afford the Veteran an appropriate VA examination to determine the nature and etiology of her claimed disabilities.  All indicated tests and studies should be undertaken. The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all currently claimed disorders, to include syringomyelia, any bilateral foot and leg disorders, and hypertension.  Please state the diagnosis or diagnoses.

b)  Determine whether any of the above diagnosed disorders had its onset during active duty, within one year of active duty, or were these conditions otherwise caused or aggravated by the Veteran's military service, to include any falls in service?  

c)  Determine whether any of the above diagnosed disorders  were the result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA, or an injury incurred or aggravated in the line of duty during the period of  INACDUTRA, as such periods are determined by the appropriate service department.  

d)  Determine whether any diagnosed hypertension, foot, or leg disorders were caused or aggravated by syringomyelia, surgery for syringomyelia, or any service-connected disorder.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state; however, a complete explanation for such a finding must be provided. 

4.  Readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



